Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US Patent 5,075,897).
Regarding Claim 1, Daniels discloses a cushion structure (see Fig. 3) for a post-surgical patient to wear, comprising: an upper pillow portion, comprising: 
a first flexible and resilient cushion (top of half of Fig. 3) having a first thickness, a first width, and a first height, the first width and first height being perpendicular to the first thickness and to each other, the first width and first height approximating upper body width and rib cage height dimensions of a patient;
a first fabric cover (7) portion at least substantially surrounding and enclosing the first flexible and resilient cushion; 
a lower pillow portion (bottom half of Fig. 3), comprising:
a second flexible and resilient cushion having a second thickness, a second width, and a second height, the second width and second height being perpendicular to the second thickness and to each other; 
a second fabric cover (7, see Fig. 4) portion at least substantially surrounding and enclosing the second flexible and resilient cushion; 
an upper part of the lower pillow portion flexibly connected with a lower part of the upper pillow portion so the lower pillow portion can readily pivot with respect to the upper pillow portion (see Figs. 2 and 3); and 
one or more straps (1) configured to engage the upper pillow portion and an upper body area of the patient to removably hold the upper pillow portion of the cushion structure proximate a chest area of the patient (see Fig. 1). Daniels fails to disclose the second width being at least approximately the same as the first width and the second height being less than the first height.  It would have been obvious matter of design choice to change the size proportions of Daniels so the second width is at least approximately the same as the first width and the second height is less than the first height since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  One would be motivated to change the size of the lower pillow portion to accommodate different sized individuals and/or preferences. The functional recitation “for a post-surgical patient to wear” has not been given patentable weight because it is narrative in form.  In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set for in 35 USC § 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.  In re Fuller, 1929 C.D. 172; 388 O.G. 279.  
Regarding Claim 14, Daniels discloses the one or more straps comprising a first adjustable length strap (1, see Col. 1, Lines 57-60) attached at first end to a first location on an upper part of the upper pillow portion and attached at a second end to a second location on the upper part of the upper pillow portion, the first adjustable length strap configured to extend around, and be supported at least in part by, a neck area of the patient when the cushion structure is worn by the patient.
Regarding Claim 15, Daniels discloses loops for waist fastening, but fails to disclose a second adjustable length strap that is resiliently elastic and configured to extend around, and be supported at least in part by, the upper pillow portion and a back area of the patient when the cushion structure is worn by the patient.  Since Daniels provides provisions for fastening a strap around a user’s lower back portion, it would have been obvious to one having ordinary skill in the art the time the invention was field to provide a second adjustable length strap that is resiliently elastic and configured to extend around, and be supported at least in part by, the upper pillow portion and a back area of the patient when the cushion structure is worn by the patient.  The motivation would have been to secure the cushion structure around a user’s waist, thus preventing shifting of the upper cushion.
Regarding Claim 16, Daniels discloses a method of using a cushion structure, comprising the steps of: providing a cushion structure according to claim 1 for a post-surgical patient to wear; and removably engaging the upper pillow portion with an upper body area of the patient with the one or more straps (1) so that the upper pillow portion is proximate a chest area of the patient (see Fig. 1).
Regarding Claim 17, Daniels discloses removably engaging the upper pillow portion with an upper body area of the patient with the one or more straps (1) so that the lower pillow portion is proximate either a lower abdomen area of the patient, or an upper leg area of the patient, or both, when the upper pillow portion is proximate a chest area of the patient (see Fig. 1).
	Regarding Claim 18, Daniels discloses the steps of: the patient moving between a standing position and a sitting position and moving an upper leg area of the patient relative to the chest area of the patient, the movement of the upper leg area of the patient causing the lower pillow portion to pivot with respect to the upper pillow portion (inherent usage of the cushion structure of Daniels).  If a user were to stand up while wearing the cushion structure disclosed by Daniels, the invention of Daniels would necessarily move as required by the claim.

Allowable Subject Matter
Claims 2-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Further modifying Daniels as required by the aforementioned claims would constitute improper hindsight bias.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619